

116 HR 1254 IH: Equal COLA Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1254IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Connolly introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to achieve parity between the cost of living adjustment with respect to an annuity under the Federal Employees Retirement System and an annuity under the Civil Service Retirement System, and for other purposes. 
1.Short titleThis Act may be cited as the Equal COLA Act. 2.Increase in COLA for FERS annuities (a)In generalParagraph (1) of subsection (b) of section 8462 of title 5, United States Code, is amended to read as follows: 
 
(1)Except as provided in subsection (c), effective December 1 of each year, each annuity payable from the Fund having a commencing date not later than such December 1 shall be increased by the percent change in the price index for the base quarter of such year over the price index for the base quarter of the preceding year in which an adjustment under this subsection was made, adjusted to the nearest 1/10 of 1 percent.. (b)ApplicationThe amendment made by subsection (a) shall apply to— 
(1)any cost-of-living adjustment under section 8462 of title 5, United States Code, made after the date of the enactment of this Act; and (2)any annuity covered by such section commencing before, on, or after such date. 
